Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 1 of 35   PageID #: 7




                         Exhibit "1"
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 2 of 35   PageID #: 8
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 3 of 35   PageID #: 9
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 4 of 35   PageID #: 10
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 5 of 35   PageID #: 11
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 6 of 35   PageID #: 12
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 7 of 35   PageID #: 13
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 8 of 35   PageID #: 14
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 9 of 35   PageID #: 15
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 10 of 35   PageID #:
                                    16
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 11 of 35   PageID #:
                                    17
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 12 of 35   PageID #:
                                    18
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 13 of 35   PageID #:
                                    19
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 14 of 35   PageID #:
                                    20
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 15 of 35   PageID #:
                                    21
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 16 of 35   PageID #:
                                    22
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 17 of 35   PageID #:
                                    23
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 18 of 35   PageID #:
                                    24
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 19 of 35   PageID #:
                                    25
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 20 of 35   PageID #:
                                    26
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 21 of 35   PageID #:
                                    27
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 22 of 35   PageID #:
                                    28
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 23 of 35   PageID #:
                                    29
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 24 of 35   PageID #:
                                    30
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 25 of 35   PageID #:
                                    31
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 26 of 35   PageID #:
                                    32
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 27 of 35   PageID #:
                                    33
       Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 28 of 35                              PageID #:
                                           34
                                                      CULPEPPER IP, LLLC
                                                              ATTORNEY AT LAW
                                                        75-170 HUALALAI ROAD, SUITE B204
KERRY S. CULPEPPER *                                          KAILUA-KONA, HI 96740                 JOSHUA LEE**

                                                               TEL: (808) 464-4047
                                                                                                    ** ADMITTED TO PRACTICE IN
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                    FAX: (202) 204-5181                  WASHINGTON AND BEFORE THE
 AND BEFORE THE USPTO                                                                               USPTO
                                                              www.culpepperip.com
                                                                    ____________

                                                         PATENTS, TRADEMARKS & COPYRIGHTS


            Via First Class Mail
            DMCA Complaints
            YouTube (Google LLC)
            901 Cherry Ave.
            San Bruno, CA 94066

            June 17, 2021

                                   Re: Copyright Claim of allegation of contributory copyright
                                   infringement on websites registered or affiliated with Youtube



            Dear Sir or Madam:
                  A physical or electronic signature of the copyright owner, or a person authorized to act
            on behalf of the owner, of an exclusive copyright that has allegedly been infringed.


                        Joshua Lee authorized to act on behalf of owner AMBI Distribution Corp.
                        /Joshua Lee/


                     Identification of the copyrighted work claimed to have been infringed, or, if multiple
            copyrighted works at a single online site are covered by a single notification, a representative
            list of such works on that site.

                        Infringements of the motion picture Haymaker at the websites:
                        https://www.youtube.com/watch?v=rwI3Cnyxmak


                        https://www.youtube.com/watch?v=OYCn847ks10


                    Identification of the material that is claimed to be infringing or to be the subject of
            infringing activity and that is to be removed or access to which is to be disabled, and
            information reasonably sufficient to permit Youtube to locate the material.
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 29 of 35                        PageID #:
                                    35
         Page 2

         (1) streams and copies of the motion picture Haymaker distributed at following web
         domain:


  Website
  https://www.youtube.com/watch?v=rwI3Cnyxmak

  https://www.youtube.com/watch?v=OYCn847ks10




         Information reasonably sufficient to permit Youtube to contact the Complaining Party,
  such as an address, telephone number, and, if available, an electronic mail address at which the
  Complaining Party may be contacted.
         Joshua Lee, Esq.,

         Culpepper IP, LLLC,

         75-170 Hualalai Road,

         Suite B204,

         Kailua-Kona, Hawaii 96740

         US Tel 1-808-464-4047

         joshua.lee@culpepperip.com


          A statement that the Complaining Party has a good faith belief that use of the material
  in the manner complained of is not authorized by the copyright owner, its agent, or the law.


         I have a good faith belief that use of the material in the manner complained of is not
  authorized by the copyright owner, its agent, or the law.
         Further, I have considered fair use.


         A statement that the information in the notification is accurate, and under penalty of
  perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
  of an exclusive right that is allegedly infringed.


         The information in the notification is accurate, and under penalty of perjury, I am
  authorized to act on behalf of the owner, AMBI Distribution Corp., of an exclusive right that is
  allegedly infringed.
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 30 of 35   PageID #:
                                    36
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 31 of 35   PageID #:
                                    37
        Page 4
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 32 of 35   PageID #:
                                    38
        Page 5
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 33 of 35   PageID #:
                                    39
        Page 6




  https://www.youtube.com/watch?v=OYCn847ks10
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 34 of 35   PageID #:
                                    40
        Page 7
Case 1:21-mc-00262-DKW-KJM Document 1-2 Filed 06/17/21 Page 35 of 35   PageID #:
                                    41
        Page 8
